DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 05/31/2022, has been entered.  Claims 1-11 and 23-28 are now pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0134437, filed on 11/05/2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (KR 20090109577 A) (refer to enclosed translation).

    PNG
    media_image1.png
    475
    746
    media_image1.png
    Greyscale

Regarding claim 1,
Yamamoto teaches an electrode structure (Fig. 1, 10; see paragraph 034) comprising:
a base layer comprising a first active material (Fig. 1, 12; see paragraph 034)
a plurality of active material plates (Fig. 1, 14, Fig 5(b); see paragraph 034).  It is the examiner’s position that the plurality of active material particles meets the broadest reasonable interpretation of the claimed plurality of active material plates.
comprising opposing sidewalls (annotated Fig. 1, side wall) 
wherein adjacent plates of the plurality of active material plates are spaced apart from each other (Fig. 1, 14; see paragraph 025, “space interval”)
and wherein an active material plate of the plurality of active material plates comprises a second active material (Fig. 1, 14, 15; see paragraph 034, “second active material”)
and a channel between adjacent plates of the plurality of active material plates (annotated Fig. 1, 14, 11b, lone double-sided arrow)
wherein the channel comprises a first channel region defined by adjacent side walls of the adjacent plates (annotated Fig. 1, lone double-sided arrow).  The examiner notes that the first channel region is between, and thus is “defined by” the adjacent side walls.
and a second channel region connected to the first channel region and defined the base layer (annotated Fig. 1, 11b).  The examiner notes that the second channel region along the base layer.
Wherein the convex part 11a in this embodiment is not limited to the columnar body as shown in FIG. 1 [055]. The orthogonal image of the convex part 11a seen from the normal line direction D of the collector 11 may be polygonal, circular, elliptical, etc., such as square, a rectangle, a trapezoid, a rhombus, and a parallelogram. In addition, the shape of the convex part 11a in the cross section perpendicular | vertical with respect to the surface of the electrical power collector 11 is polygonal, semicircle, arch, etc., for example [055]. The height H of the convex part 11a is 2 micrometers or more and 20 micrometers or less, for example [055] to improve the diffusion such that the contact area between the active material particles 14 and the first active material layer 12 may be sufficiently secured [056] and the performance of the battery is improved.
wherein a width of the second channel region is greater than a width of the first channel region (annotated Fig. 1, double-sided arrows; note similarly proportioned first and second channel regions in the SEM image in Fig. 8 for a comparison to scale).  
Yamamoto fails to specifically teach a lower wall between the opposing sidewalls, wherein the lower wall is disposed on the base layer and that the second channel region is defined by the lower wall.  As discussed above, Yamamoto teaches that the shape of the channels and sidewall can take a variety of forms as discussed above, it would be obvious to one of ordinary skill in the art to provide the structure as presented in the amended claims. 
Regarding claim 2,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein the plurality of active material plates are disposed obliquely on the base layer (Fig. 1, 14, S; see paragraph 048, “growth direction”).
Regarding claim 3,
It is the examiner’s position that Yamamoto teaches this angle to be between 10-80 degrees, because the growth direction S is parallel to the lower wall defined above, and 90 degrees – (the angle between D and S) = the angle between the base layer and lower wall (Fig. 1, 14, D, S; see paragraph 048). The range of 10-80 degrees encompasses and thus overlaps with the claimed range, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use an electrode structure, wherein a lower wall and the base layer form an angle of about 1 degree to about 40 degrees.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05.
Regarding claim 4,
Yamamoto teaches the first active material and the second active material different from each other (see paragraph 039-041, “1st active material layer 12 and active material particle 14 may be the same, and may differ”), as the capacity and thermal expansion can be optimized (see paragraph 10 and 39).  Yamamoto teaches differing composition values, denoted by x, in paragraph 040 and 041 for the first and second active materials seen in paragraph, thus teaching different first and second active materials as a preferred embodiment. Accordingly, it would be obvious to one of ordinary skill in the art to use a different first and second active material as the second active material structure can sustain a greater amount of thermal expansion.
Regarding claim 5,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein the first channel region (see elements of claim 1 above) has:
a height along a first direction (Fig. 1, D; see paragraph 47)
a width in a second direction (Fig. 1, along “W”)
and a length in a third direction perpendicular to the first direction and the second direction as evident in the top-down cross-section (Fig. 5(b); see paragraph 089).  Examiner notes that height, width, and length can be mapped to any three orthogonal directions in a three-dimensional structure, like the one taught by Yamamoto (Fig. 5(b); see paragraph 089).
Regarding claim 6,
  It is the examiner’s position that Yamamoto teaches this angle to be between 10-80 degrees, because the growth direction S is parallel to the lower wall defined above, and 90 degrees – (the angle between D and S) = the angle between the base layer and lower wall (Fig. 1, 14, D, S; see paragraph 048). The range of 10-80 degrees encompasses and thus overlaps with the claimed range, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use an electrode structure, wherein a lower wall and the base layer form an angle of about 1 degree to about 40 degrees.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05.
Regarding claim 7,
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05. Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein an oxygen content of the first active material in the base layer, .5 <x <1, has a minimum and maximum oxygen content greater than the oxygen content of the second active material ,0.5<x<.7 (see paragraph 039, “oxygen ratio”) because the second active material has more room to expand and allows for a different composition that results in an increased cycle lifetime (see paragraph 025 and 059).  Therefore, because Yamamoto teaches a greater content of oxygen in the first active material than in the base layer, it would thus be obvious to one of ordinary skill in the art before the effective filing date to use a volume fraction of the first active material with respect to a total volume of the base layer greater than or equal to a volume fraction of the second active material with respect to the base layer because a larger amount of oxygen would take up a larger amount of space. 
Regarding claim 8,
Yamamoto teaches the first active material, a composition of silicon and oxygen (see paragraph 002) and is silent to any significant amount of impurities; the examiner interprets this as about 100% first active material.  Yamamoto teaches the second active material, a composition of silicon and oxygen (see paragraph 069) and is silent to any significant amount of impurities; the examiner also interprets this as about 100% second active material.  The term “about 100%” is interpreted to include up to 100%.  Therefore, absent a showing of criticality and unexpected results, it would be obvious to one of ordinary skill in the art to use about 65% to about 100% of the volume of both the base layer and the active material plates as the first and second active material, respectively, in order to increase the capacity of the device
Regarding claim 9,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein a width of the second channel region is about 2 times a width of the first channel region (see double-sided arrows in annotated Fig. 1 below, where at least two of the 1st channel widths appear fit inside the second channel width).  The examiner notes that this isn’t to scale, but given the scale similarity to SEM image in Fig. 9, it would be obvious to one of ordinary skill in the art before the effective filing date to use a width of the second channel region that is about 2 times to about 100 times a width of the first channel region.
Regarding claim 10,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein a height of a plate in the plurality of active material plates (annotated Fig. 1, vertical arrow) is greater than a width of a plate of the plurality of active material plates, (annotated Fig. 1, solid horizontal arrow) and wherein a width of the first channel region (annotated figure 1, lone double-sided arrow) is less than the width of a plate in the plurality of active material plates (annotated figure 1, solid horizonal arrow). The examiner notes that this isn’t to scale, but given the scale similarity to SEM image in Fig. 8, it would be obvious to one of ordinary skill in the art before the effective filing date to use a plate height greater than a plate width and a first channel width less than a plate width in order to suppress expansion stress.
Regarding claim 11,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein each of the first and second active materials comprises a cathode active material (see paragraph 033, “a cathode”).  The examiner notes that while typically the positive electrode is the cathode, a negative electrode can be used as a cathode in the case of non-batteries. Here, Yamamoto explicitly teaches the use of the negative electrode as a cathode. 
	Regarding claim 23,
Yamamoto teaches an electrode structure comprising: a flat current collector layer; a base layer comprising a first active material disposed on the flat current collector layer; a plurality of active material plates, a plate of the plurality of active material plates comprising opposing side walls and a lower wall, wherein the lower wall is disposed on the base layer, wherein adjacent plates of the plurality of active material plates are spaced apart from each other, and wherein an active material plate of the plurality of active material plates comprises a second active material; and a channel between adjacent plates of the plurality of active material plates, wherein the channel comprises a first channel region defined by adjacent side walls of the adjacent plates, and a second channel region connected to the first channel region and defined by a lower wall of the plate of the plurality of active material plates and the base layer, wherein a width of the second channel region is greater than a width of the first channel region (see elements of claim 1 above).
	Regarding claim 24,
n electrode structure comprising: a base layer comprising a first active material; a plurality of active material plates, a plate of the plurality of active material plates comprising opposing side walls and a lower wall, wherein the lower wall is disposed on the base layer, wherein adjacent plates of the plurality of active material plates are spaced apart from each other, and wherein an active material plate of the plurality of active material plates comprises a second active material; and a channel between adjacent plates of the plurality of active material plates, wherein the channel comprises a first channel region defined by adjacent side walls of the adjacent plates, and a second channel region connected to the first channel region and defined by a lower wall of the plate of the plurality of active material plates and the base layer, wherein a width of the second channel region is greater than a width of the first channel region (see elements of claim 1 above).
While Yamanoto fails to teach the cross-secitional shape of the channel is an ‘L’, ‘T’ or ‘y’ shape, it would be obvious to one of ordinary skill of the art before the effective filing date to have the cross-sectional shape of the channel is an 'L' shape, or the cross-sectional shape of the channel is a 'T' shape, or the cross-sectional shape of the channel is a'y' shape, or the opposing side walls are substantially perpendicular to the lower wall, such that the   (see elements of claim 1 above).
	Regarding claim 25,
Yamamoto teaches the electrode structure of claim 24, wherein the cross-sectional shape of the channel is an 'L' shape (see elements of claim 24 above).
	Regarding claim 26,
Yamamoto teaches the electrode structure of claim 24, wherein the cross-sectional shape of the channel is a 'T' shape (see elements of claim 24 above).
	Regarding claim 27,
Yamamoto teaches the electrode structure of claim 24, wherein the cross-sectional shape of the channel is a 'y' shape (see elements of claim 24 above).
               Regarding claim 28,
Yamamoto teaches the electrode structure of claim 24, wherein the opposing side walls are perpendicular to the lower wall (see elements of claim 24 above).
Response to Arguments
Applicant’s arguments, see remarks, filed 05/10/2022, with respect to the rejection(s) of claim(s) 1-11, and 23-28 under U.S.C. 102(a)(1) and U. S. C. 103 have been fully considered and are persuasive as the amendment overcomes the previous rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto under U.S.C. 103 is made in light of the new amendment.
The rejections under 35 U.S.C. 112(b) have been withdrawn, as applicant’s arguments thereto are persuasive.  Applicant argues that relying on the same structure for two different elements is improper.  However, this is not persuasive as the argument is now moot given the new rejection (see elements of claim 1 above).
Applicant argues that the amended features distinguish Yamamoto.  However, as set forth above, Yamamoto provides broad reasoning for changing the shape of the features in order to suppress deformation.  As provided above, absent a showing of criticality or unexpected results, Yamamoto allows the changes in shape of the features as set forth above.
	Applicant argues that the previous rejections for other claims should be lifted in virtue of their dependency on an allowable claim 1.  However, this is not persuasive as the rejection on claim 1 is sustained.
Applicant argues that Yamamoto fails to teach new claims 23-28.  However, this is not persuasive as the new grounds of rejection teach claims 23-28 under U.S.C 103, specifically in that changing the shape of the second channel region and it’s structure would benefit the performance of the battery by securing the contact area between the active material particles and the active material layer such that diffusion is improved. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728        


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728